Berry and Mitchell, JJ.,
(dissenting.) Assuming that, in making the alleged contract for the erection of the school-house, Larson acted as a member of the school board on the one hand, as well as for himself on the other, (though the finding does not make it clear *167that such was the fact,) then, upon-the principle distinctly enunciated by this court in Jones v. Morrison, 31 Minn. 140, (16 N. W. Rep. 854,) the contract was “prima facie voidable, at the election” of the district, — not absolutely, but prima facie voidablfe. That is to say, in this ease the district would not have the absolute right to avoid the contract, but the burden of showing that it should not be avoided would rest upon Larson. Now, we can conceive of no other way in which he could do this except by showing that the contract was honestly entered into, was fair and reasonable in its terms, and for the interest and advantage of the district. In our judgment, this was done in this case, for, in addition to the facts found, as stated in the majority opinion, the trial court has found “that, at the time of the making of said contract, the section of country in which the defendant school-district is located was sparsely settled, labor was difficult to obtain, and only one carpenter was in the vicinity, and he asked three dollars per day for wages; that said contract was let and taken without any intent on the part of the board or the director, directly or indirectly, to profit thereby, nor did they, or-either of them, so profit thereby in excess of reasonable wages.” We therefore perceive no reason why the contract was not just and lawful, and binding upon the district, and hence, upon this branch of the case, dissent from the majority opinion.